DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant's amendment and argument filed December 28, 2021, in response to the non-final rejection, are acknowledged and have been fully considered. 
Terminal Disclaimer: The terminal disclaimer filed on December 28, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 10,588,851; 9,278,061; and 8,828,455 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the grounds of rejection, under non-statutory double patenting, are overcome and therefore withdrawn. 
Any previous rejection or objection not mentioned herein is withdrawn.

EXAMINER’S COMMENT
Claims 1-8 are pending and have been examined on the merits. The claimed invention has been examined on the merits and found allowable. 

Conclusion
Claims 1-8 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655